Citation Nr: 1335214	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-28 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973 and from February 1991 to May 1991 with additional service in the Mississippi Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated January 2006 and February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2007, the Veteran testified at a personal hearing before a decision review officer.  In March 2010, he presented sworn testimony during a personal Board hearing in Jackson, Mississippi.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In Board decisions dated September 2010 and February 2013, the lumbar and cervical spine claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in a June 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a February 2013 rating decision, the RO granted service connection for an acquired psychiatric disorder and assigned a 50 percent disability rating, effective December 30, 2004.  In a statement received in July 2013, the Veteran expressed disagreement with the assigned evaluation.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.  Accordingly, the issue of entitlement to an increased initial disability rating for the service-connected acquired psychiatric disability is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbar spine disability, to include degenerative disc disease (DDD) of the lumbosacral spine, is not shown to have been manifested in service and is not otherwise attributable to his active military service.

2.  The Veteran's currently diagnosed a cervical spine disability, to include DDD of the cervical spine, is not shown to have been manifested in service and is not otherwise attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a lumbar spine disability, to include DDD of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for a cervical spine disability, to include DDD of the cervical spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the current claims, letters dated in March 2005 and July 2005 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  Specifically, he was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claims.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded VA examinations and/or opinions in October 2008, October 2010 and June 2013.  Although certain deficiencies will be discussed below, the medical opinions reflect that, as a whole, the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate as a whole for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from either disease or injury incurred during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has asserted entitlement to service connection for lumbar and cervical spine disabilities, which he contends are due to his military service.  Specifically, he argued that he initially injured his back and neck in a motor vehicle accident in 1988 during a period of ACDUTRA.  See, e.g., the March 2010 Board Hearing Transcript.  He stated that he subsequently injured his back while serving in support of Operation Desert Storm during his second period of active duty service.  Id.

For the reasons set forth below, the Board concludes that service connection is not warranted for the lumbar and cervical disability.

The Veteran has asserted that he originally injured his low back in the 1970s.  See the March 2010 Board hearing transcript.  There is, however, no evidence of record to corroborate this contention.  Notably, the Veteran's STRs confirm that he was involved in a motor vehicle accident in June 1988 during a period of ACDUTRA.  See the Line of Duty Determination dated June 1988.  STRs dated in June 1999 show that the Veteran suffered from a whiplash injury from a motor vehicle accident in which his vehicle was hit from behind by a furniture van.  See the STR dated June 1988.  A service dental record dated August 1988 noted that the Veteran was "[p]resently treated for back and neck injuries due to accident . . . .  Has back problems now mainly."  A September 1988 in-service examination documented the Veteran's report that he is "presently being treated for muscle strain and whiplash as a result of an automobile accident.  I am presently taking codeine and muscle relaxers due to this problem."   The examining physician explained that the Veteran's neck and shoulders symptoms had resolved.  "Examinee is currently asymptomatic, no meds., full activity."

Private treatment records dated in November 1988 documented the Veteran's complaint of recurrent right neck pain, "suspect sequelae from motor vehicle accident in June 1988."

A February 1991 record from the Veteran's National Guard service noted that he experienced pain in his right arm from shoulder to fingers.  A radiology report documented "[m]inimal disc space narrowing . . . at the C5/6 level."  The impression was "cannot rule out C5/6 herniated nucleus pulposus without clinical correlation."  A March 1991 STR noted the Veteran's complaints of stiff neck and right arm.

VA treatment records dated in July 1994 documented the Veteran's complaint of an "aching upper back and left shoulder and lower back" secondary to his military service.  Myalgias of the back were noted that that time.  VA treatment records dated February 1998 noted that the Veteran suffered from low back pain "probably secondary to prostatitis."  To this end, a continuing diagnosis of prostatitis was documented in March 2001 and November 2002.  

A periodic National Guard examination dated May 1998 did not document any complaints of, or treatment for, continuing lumbar or cervical spine complaints.

VA treatment records dated April 2003 noted the Veteran's complaint of back pain which he indicated was incurred in the in-service motor vehicle accident as well as his service in Desert Storm.  X-rays of the cervical spine conducted in June 2003 revealed an "anterior spur at the level C4-C5 and C5-C6 . . . .  There appears to be mild anterior spondylolisthesis of C4 upon C3, which could be exaggerated by the curvature."  A VA treatment record dated October 2003 noted a diagnosis of chronic cervicalgia with bilateral numbness and further indicated, "x-rays and MRI studies show multilevel spondylotic process with significant foraminal stenosis, bilaterally, especially in the lower cervical regions."  A November 2003 VA treatment record documented the Veteran's report that his neck pain began following the 1988 in-service motor vehicle accident.  An April 2004 VA treatment record indicated that "MRI of the cervical spine showed DDD with some spinal stenosis."  A January 2005 VA treatment record indicated that the Veteran suffered from back and neck pain secondary to degenerative joint disease.  MRI of the lumbar spine conducted in September 2005 documented the following:  "L3-L4-there is generalized posterior protrusion of the disc; L4-L5-there is mild posterior bulging of the disc; L5-S1-there is posterior extrusion of the disc and this slightly compresses the anterior aspect of the thecal sac."

VA treatment records reveal that the Veteran underwent a cervical laminoplasty in February 2006.  MRI of the cervical spine conducted in February 2006 revealed "disc osteophyte complex at C4-5 level causing mild-moderate cervical spinal cord compression with myelomalacic changes.  Moderate bilateral foraminal stenosis at this level; disc bulge at C5-6 level with mild left foraminal stenosis."  VA treatment records dated August 2006 noted a continuing diagnosis of "cervical spondylitic myelopathy and cervical stenosis, status-post cervical laminoplasty with continued cervicalgia."  This diagnosis was confirmed following MRI of the cervical spine conducted in October 2007.  MRI of the lumbar spine conducted in October 2007 confirmed a diagnosis of "DDD and spondylosis . . . .  Most prominent findings are at L5-S1."

A VA neurological examination conducted in October 2008 confirmed diagnoses of DDD of the lumbar spine with bilateral radicular symptoms as well as cervical myelopathy.  With respect to the lumbar spine, the examiner concluded, 

His service whiplash injury is unlikely to have caused degenerative lumbar disc disease.  This disc rupture seen this year is completely unrelated to anything that occurred in service because had it occurred then it would have been recorded by now.  Onset of back complaints began many years after the motor vehicle accident and I can establish no nexus between his service activity and his back complaints.  

As to the cervical spine, the examiner stated, 

While whiplash injury can certainly cause disc rupture there is no evidence of cervical disc or root lesion in the SMRs.  The hand grip weakness noted in 1988 does not correlate with the reported x-ray findings at the time (which would cause elbow and not hand weakness) and more likely related to epicondylitis (golfers elbow).  

The examiner continued, 

I would have to say he suffered a strain injury.  Degenerative spine disease is exceedingly common in the population at large.  There is no medical record that strain (is a self-limited sort tissue injury of paraspinous structures) causes, predisposes to, or accelerates the development of degenerative spine or disc disease.  

The examiner further explained, "There was no evidence of root lesion or cervical myelopathy on presentation here in 2002, these developed subsequently.  I can again establish no nexus between his service whiplash injury and his present degenerative cervical spine disease."

The Veteran was also afforded a VA orthopedic examination in October 2008, at which time the examiner documented the following findings with respect to the question of medical nexus:  "An extensive review of [the Veteran's] records was performed.  He has extensive degenerative changes of the cervical and lumbar spine . . . .  These widespread changes are more likely than not degenerative in nature and associated with the aging process rather than more focal changes which would be likely from trauma."  The examiner continued, "The effect of widespread degenerative changes in the neck were likely further accentuated by the presence of a congenitally narrow cervical canal as noted on MRI scan."  He concluded, "Therefore, based upon the entire evidence of record, it is less likely as not that there is a nexus between any incident or occurrence in the service and any current neck, low back, or shoulder problem."

Notably, in the September 2010 remand decision, the Board indicated that the October 2008 VA examiners had been unable to review the Veteran's complete STRs and, additionally, failed to reference the 1991 in-service finding of disc narrowing while the Veteran was on active duty.  The Board therefore remanded the matter for an additional VA medical opinion.

Accordingly, the Veteran was afforded a VA medical opinion in October 2010 at which time the examiner indicated, "I have reviewed the c-file on this Veteran and all past neurological and orthopedic exams addressing the Veteran's concerns.  I concur with both [October 2008 VA examinations].  Opinions and rationale have been provided and is unchanged.  The Veteran's condition has been unchanged since that time."

Crucially, however, a thorough review of the Veteran's service and post-service treatment records was not evidenced by the October 2010 examiner's conclusions and, moreover, he failed to address the February 1991 x-ray report as discussed in the Board's September 2010 Remand.  Accordingly, the Veteran's claims were again remanded for a VA medical opinion which thoroughly considered the medical evidence of record.

Pursuant to the February 2013 Board remand, the Veteran was afforded another VA medical opinion in June 2013.  Critically, the June 2013 VA examiner thoroughly reviewed the Veteran's claims file including his complete medical history.  The examiner stated, 

According to the STRs, the Veteran was involved in a motor vehicle accident during his annual training from June 1988 to July 1988 when he was hit from behind by a furniture van while driving down the highway.  He was treated for a muscle strain and whiplash injury as a result of an automobile accident which was documented on examination dated August 1988.  It was noted that the Veteran had pain and spasms in the neck and both shoulders from the whiplash injury. . . .  He had been treated with muscle relaxants and codeine and the records indicate that his symptoms resolved.  Examination was negative for any diagnosed neck, back, or shoulder condition.  

The examiner continued, 

He was seen by a private physician in November 1988 for right neck pain suspected as sequelae from the accident in June 1988.  There were no further complaints or treatment until February 1991 when the Veteran was seen for complaints of neck pain.  X-ray of the cervical spine at that time revealed minimal disc space narrowing at C5-C6.  On his medical examination with the National Guard in August 1992, the Veteran specifically denied any recurrent back pain, shoulder pain, or other bone/joint problems.  His musculoskeletal examination was normal with no diagnosed conditions.  

The examiner further indicated, "The Veteran initially began treatment at the Jackson VAMC in November 2002 and has been seen for complaints of back pain, neck pain, and bilateral shoulder pain."  The examiner noted x-ray and MRI findings of degenerative changes in the cervical and lumbar spine in January 2006 and April 2013.  The examiner then concurred with the rationale set forth in the October 2008 VA neurological and orthopedic examination reports, and concluded, "Based on the above information, it is this examiner's opinion that it is less likely as not that the Veteran's diagnosed lumbar and cervical spine disabilities had their clinical onset during his active duty or are otherwise related to such service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the medical evidence of record shows that the currently diagnosed back and neck disabilities are not due to the Veteran's military service.  Specifically, the Board finds the October 2008 and June 2013 VA medical opinions particularly probative as to the question of etiology, as together the opinions appear to have been based upon a thorough review of the record and thoughtful analyses of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, after reviewing the Veteran's entire medical history, the June 2013 VA examiner concluded that the Veteran's diagnosed back and neck disabilities, to include DDD of the lumbosacral and cervical spine, are not etiologically related to his in-service injury, as well as, neck and back symptomatology.  The rationale was thorough and based on the overall record.

The Veteran has not produced a medical opinion to refute the conclusions set forth in the October 2008 and June 2013 VA medical opinions concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his lumbar and cervical spine claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the October 2008 and June 2013 VA medical opinions stand unchallenged as competent medical evidence on the crucial question of medical nexus.

As indicated above, the Veteran and his spouse have submitted lay statements to support the Veteran's claims of service connection.  As lay persons, the Veteran and his spouse are competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  Neither the Veteran nor his spouse, however, is competent to provide medical conclusions as to whether a disability is due to his military service or proximately caused or aggravated by a service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran and his spouse are now claiming that the Veteran's back and neck disabilities are the result of his military service, neither is competent to comment as to the etiology of the claimed disorders here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having DDD of the cervical or lumbosacral spine during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  Crucially, the June 2013 VA examiner specifically reviewed the February 1991 x-ray findings of cervical disc space narrowing in rendering his negative nexus opinion.  Further, at his August 1992 National Guard examination, the Veteran specifically denied any back pain, shoulder pain or any other bone or joint problems.  Thus, regarding the Veteran's statement of continuous symptoms (as well as his spouse's) the Board finds that the statements are not credible, as they are contradicted by contemporaneous evidence.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the contentions that the Veteran's current lumbar and cervical spine disabilities are related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

As described in the Introduction above, a July 2013 rating decision granted service connection for an acquired psychiatric disorder and assigned a 50 percent disability rating, effective December 30, 2004.  The Veteran has since expressed disagreement with assigned rating.

In Manlincon, 12 Vet. App. 238, the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to an increased initial rating for service-connected acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue an SOC pertaining to the issue of entitlement to an initial disability rating in excess of 50 percent as to the service-connected acquired psychiatric disorder.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


